110 F.3d 64
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Judith M. SCHMIDT, Plaintiff-Appellant,v.UNITED AMERICAN INSURANCE CO., Defendant-Appellee.
No. 96-3322.
United States Court of Appeals, Sixth Circuit.
March 21, 1997.

1
Before:  BOGGS and BATCHELDER, Circuit Judges;  FORESTER, District Judge.*

ORDER

2
Judith M. Schmidt, an Ohio citizen, appeals pro se a district court order denying her motion to proceed in forma pauperis in a diversity action for breach of contract.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Schmidt tendered a complaint and an application to proceed in forma pauperis in the district court.  Because the application was vague and incomplete, the district court ordered her to submit a completed form.  She submitted another application, but it was no more clear than the first regarding her financial situation.  She was again ordered to complete the form fully, and again filed a form which did not contain all the requested information.  The district court then denied her motion for pauper status.  Schmidt filed an appeal from that order, and was also denied pauper status on the appeal.  She has now paid the filing fee for the appeal, and submitted a brief in which she appears to argue that she should have been permitted to file her complaint on a paid basis.


4
Upon review, we conclude that the district court did not abuse its discretion in denying Schmidt's motion for pauper status.  See Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988).  Contrary to Schmidt's apparent belief, the denial of her motion does not prevent her from filing her complaint in the district court upon payment of the filing fee.  She may file her complaint if she pays the filing fee.


5
The district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by designation